
	
		I
		112th CONGRESS
		1st Session
		H. R. 2755
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Kissell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  nonrefundable personal credit to individuals who donate certain life-saving
		  organs.
	
	
		1.Short titleThis Act may be cited as the
			 Share Your Spare Act of
			 2011.
		2.Credit for
			 donation of certain life-saving organs
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Donation of
				certain life-saving organs
						(a)In
				generalIn the case of an individual who donates a qualified
				life-saving organ of such individual for transplantation into another
				individual during the taxable year, there shall be allowed as a credit against
				the tax imposed by this chapter for the taxable year the sum of—
							(1)unreimbursed costs
				paid by the taxpayer in connection with such transplantation, and
							(2)any lost wages of
				the individual in connection with such transplantation.
							(b)Limitations
							(1)Dollar
				limitationThe credit allowed under subsection (a) with respect
				to any individual shall not exceed $10,000.
							(2)Credit allowed
				only onceWith respect to the donation by any individual of a
				qualified life-saving organ, credit shall be allowed under subsection (a) only
				with respect to one such donation by such individual.
							(c)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified
				life-saving organThe term qualified life-saving
				organ means kidney, liver, lung, pancreas, intestine, bone marrow, or
				any part thereof.
							(2)Restriction to
				living donorsCredit shall not be allowed under subsection (a)
				unless the individual is alive when the qualified life-saving organ is removed
				from such individual.
							(3)DonationExcept
				as provided in regulations by the Secretary, an organ shall not be treated as
				donated unless and until such organ is removed from the
				donor.
							.
			(b)Public Health
			 Service Act and National Organ Transplant Act amendments
				(1)Federal living
			 organ donation grants reduced by tax creditSection 377(d) of the
			 Public Health Service Act is amended by inserting that a tax credit is
			 allowed, or can reasonably be expected to be allowed, under section 25E of the
			 Internal Revenue Code of 1986 or before that payment has been
			 made.
				(2)Tax credit not
			 unlawful compensationSection 301(c)(2) of the National Organ
			 Transplant Act is amended by inserting the tax credit allowed under
			 section 25E of the Internal Revenue Code of 1986 or after does
			 not include.
				(c)Clerical
			 amendmentThe table of sections of such subpart is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Donation of certain life-saving
				organs.
					
					.
			(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				(2)Public Health
			 Service Act and National Organ Transplant Act amendmentsThe
			 amendments made by subsection (b) shall take effect on the date of the
			 enactment of this Act.
				
